Title: From Alexander Hamilton to Edmund Randolph, 7 July 1794
From: Hamilton, Alexander
To: Randolph, Edmund



Treasury DepartmentJuly 7th. 1794
Sir,

My letter of the second Instant will have fulfilled your wish, as to the voucher for the money remitted at your request to Mr. Jay. If you will pay the nine Hundred Dollars concerning the payment to Mr. Skipwith to the Cashier of the Bank of the United States and declare the object of the payment, that matter will be put right. The advance by the Bank was informal & has not come upon the Treasury Books.
With respect and Esteem   I have the honor to be   Sir,   Your Obedient Servant

A Hamilton
The Secretary of State.

